Citation Nr: 1719160	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-18 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A Travel Board hearing was held in April 2012 before the undersigned.  A hearing transcript is in the claims file.

In September 2012, the Board denied an increased rating for PTSD and remanded the issues of service connection for hypertension and entitlement to a total disability rating based upon individual unemployability (TDIU).  In February 2014, the RO granted service connection for hypertension and entitlement to TDIU.  As this rating action results in a full grant of the benefits sought for those two issues, they are no longer on appeal.  

The Veteran appealed the September 2012 Board denial of an increase rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a May 2014 memorandum decision.  It vacated the September 2012 Board denial of an increased rating for PTSD and remanded the issue to the Board.  

In October 2014, the Board remanded the appeal for additional development and the matter has returned to the Board.  

In June 2015, the Board denied entitlement to an increased rating for PTSD. 

The Veteran appealed the June 2015 Board denial of an increase rating for PTSD to the Court.  The Court issued a November 2016 memorandum decision.  It vacated the June 2015 Board denial of an increased rating for PTSD and remanded the issue to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, in the November 2016 Memorandum Decision, vacated the June 2015 Board decision and remanded the issue to the Board because the Board decision's improperly interpreted the requirements for a 70 percent PTSD evaluation in several respects in the decision.   

The Court noted that the use of the term "such as" in the criteria for a 70 percent evaluation under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a 70 percent evaluation.  The Court cited to Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); and Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) in the memorandum decision.  

The Court stated that an assessment as to whether a 70 percent evaluation is warranted requires a two-part analysis: (1) an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation; and (2) an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.  Vazquez-Claudio, 713 F.3d at 118.  The Court concluded that a remand was warranted for the Board to discuss how the Veteran's symptoms compare to those listed under the 70 percent criteria and to reassess whether those symptoms cause occupational and social impairment with deficiencies in most areas. 

Thus, the Board finds that another VA psychiatric examination would be helpful in the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The examiner must conduct a detailed mental status examination.  Psychological testing should be conducted to help determine the severity of the PTSD.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested during the appeal period that are specifically attributable to his service-connected PTSD.  

The examiner should indicate whether the PTSD causes occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  The examiner should provide the assessment for the entire time period of the appeal (2007 to present).

The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected PTSD for the time period of the appeal.

A complete rationale for all opinions expressed must be provided.

2. Following the development above, readjudicate the Veteran's claim for a higher rating greater than 50 percent for PTSD.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplement statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




